Case 2:20-cv-01113-GJP Document 78-6 Filed 06/05/20 Page 1 of 5




           EXHIBIT D
            Case 2:20-cv-01113-GJP Document 78-6 Filed 06/05/20 Page 2 of 5




Paul H. Saint-Antoine                                                       Faegre Drinker Biddle & Reath LLP
Partner                                                                     One Logan Square, Suite 2000
paul.saint-antoine@faegredrinker.com                                        Philadelphia, Pennsylvania 19103
215-988-2990 direct                                                         +1 215 988 2700 main
                                                                            +1 215 988 2757 fax




June 2, 2020



Via E-Mail

 Richard Limburg, Esq.
 Obermayer Rebmann Maxwell & Hippel LLP
 1500 Market Street, Suite 3400
 Philadelphia, PA 19102


Re:       Federal Trade Commission et al. v. Thomas Jefferson University et al., No. 2:20-cv-
          01113 (E.D. Pa.)

Dear Richard:

         Thank you for speaking with us on Monday regarding the third-party subpoena served
on Tandigm Health, LLC (“Tandigm”) on April 24, 2020. As discussed, we are following up on
that conversation and our earlier conversations on May 12 and May 21, 2020. In particular, we
have identified below a set of proposed document custodians, as well as proposed search terms
to utilize with certain of the requests to isolate responsive documents and communications.

I.        Custodians

       Based on our review of Tandigm’s website, we have identified below an initial list of four
proposed document custodians by position. Once we receive the organizational charts we
discussed, we will provide a complete list of proposed custodians. We are open to a discussion
regarding individual custodians, particularly to the extent that any of them are unlikely to have
any responsive material, but we will need a sufficient number of custodians to ensure a
complete production.

         President and Chief Executive Officer – Anthony Coletta; Frank Ingari

         Chief Operating Officer – Frank Ingari (Former); Patrick Adams (former); and other
          current

         Chief Medical Officer – Ken Goldblum, or other current

         Senior Vice President of High Value Networks – Pamela Eckardt, or other current
         Case 2:20-cv-01113-GJP Document 78-6 Filed 06/05/20 Page 3 of 5
 Richard Limburg, Esq.                         -2-                                 June 2, 2020


 II.    Search Terms

         As discussed, we view the use of search terms as a means to isolate responsive
 documents for some of the requests and to make the collection process more productive and
 timely. From your comments during yesterday’s meet and confer call, we understand that
 Tandigm is open to the use of search terms when conducting an electronic search for
 responsive documents.

        Below is a list of proposed search strings, along with the general categories of
 information and the specifically-numbered requests to which the search strings relate. We are
 open to possible modifications to one or more of these proposed search strings, provided that
 they remain sufficiently robust to capture responsive documents.

Proposed Search Terms                                       Category           Request No.
(Jefferson OR TJU* OR Abington* OR Lansdale OR Aria         Jefferson/Einstein 2
OR JHNE OR JNE OR Frankford OR Magee) /20 (Einstein         Merger
OR EHN OR AEHN OR EMCEP OR "Elkins Park" OR
EMCM OR "East Norriton" OR "Einstein-Montgomery" OR
"Broad Street" OR EMCP OR "Einstein-Philadelphia" OR
Moss) AND (merg* OR acqui* OR transact* OR market OR
effect* OR affect* OR oppos* OR problem* OR object* OR
disadvantag* OR support* OR favor* OR benefi* OR
advantag* OR FTC OR AG OR "Attorney General" OR
Shapiro)
(compet* OR substitut* OR "market share*" OR "service       Strengths /         4 (partial), 10
area*" OR *advantage* OR qual*) AND ("Crozer*" OR           Weaknesses/
"Doylestown*" OR "Grand View"* OR "GVH" OR                  Attractiveness of
Hahnemann OR "Holy Redeemer" OR "HRHS" OR "Main             General Acute
Line Health" OR "Bryn Mawr Hospital" OR "Lankenau" OR       Care Providers
"Paoli" OR "Riddle" OR "Prime*" OR "Prime Suburban" OR
"Suburban Hospital" OR "Suburban Community" OR "Mercy
Suburban" OR "Roxborough" OR "Prospect" OR "Temple*"
OR "TUH*" OR "Episcopal" OR "Jeanes" OR "Fox Chase"
OR "FCCC" OR "Tower*" OR "Reading Health" OR
"Phoenixville" OR "Pottstown" OR "Chestnut Hill Hospital"
OR "Reading Hospital" OR "Trinity*" OR "Trinity
MidAtlantic" OR "Mercy Health System" OR "Mercy
Catholic Medical Center" OR "Mercy Philadelphia" OR
"Nazareth" OR "St. Mary*" OR "University of Pennsylvania
Health System" OR "UPHS" OR "Penn*" OR "Hospital of
the University of Pennsylvania" OR "HUP" OR "Penn
Presbyterian" OR "Presby*" OR "Pennsylvania Hospital"
OR "Pennsy" OR "Penn Hospital" OR "The Pavilion")
(Rehab* OR "inpatient" OR "general acute*") AND             Network             4 (partial)
("negotiat*" OR "network" OR "adequa*" OR "service area")   Formation /
                                                            Strategy
(expand! OR add! OR enahnc! OR terminat! OR reduc! OR Plans to Reduce /         8, 9 (partial)
end!) /20 (“general acute” OR inatient OR rehab* OR group) Expand
            Case 2:20-cv-01113-GJP Document 78-6 Filed 06/05/20 Page 4 of 5
 Richard Limburg, Esq.                           -3-                                 June 2, 2020


Proposed Search Terms                                          Category            Request No.
(compet* OR substitut* OR "service area*" OR "market           Competition with    11
share*") /50 (Jefferson OR TJU* OR Abington* OR                Jefferson
Lansdale OR Aria OR JHNE OR JNE OR Frankford OR
Magee)
(compet* OR substitut* OR "service area*" OR "market           Competition with    11
share*") /50 (Einstein OR EHN OR AEHN OR EMCEP OR              Einstein
"Elkins Park" OR EMCM OR "East Norriton" OR "Einstein-
Montgomery" OR "Broad Street" OR EMCP OR "Einstein-
Philadelphia" OR Moss)
(Einstein OR EHN OR AEHN OR "American Academic*"               Financial           12
OR "AAHS" OR "Hahnemann" OR "HUH" OR "St. Chris*"              Condition
OR "Philadelphia Academic Health Holdings" OR "Paladin"
OR "Tenet" OR "Community Health*" OR "CHS" OR "St.
Joseph*" OR "Mercy Philadelphia") AND ("payer mix" OR
"payor mix" OR "exit" OR "bankruptcy" OR "compet*" OR
"market share" OR "financial condition" OR "financ*" OR
"merg*" OR "acquisition" OR "acquir*" OR "patient access")
("value-based" OR "risk-sharing" OR “shared saving*” OR        Incentives /        15 (partial),
tier* OR incent* OR disincent* OR exclu*) /50 (physician*      Disincentives       16 (partial),
OR hospital)                                                                       17
(physician* AND refer*) /20 (Jefferson OR TJU* OR              Referrals Away      17
Abington* OR Lansdale OR JHNE OR JNE OR Aria OR                from Jefferson
Frankford OR Magee)

         For several of the other requests, we believe that responsive documents may more
 readily be obtained through the discrete collection of communications and documents, rather
 than through the use of search terms. These include the following requests:

             3 – Physicians and physician groups participating in Tandigm’s network and their
              locations

             4 – The strategy and formation of Tandigm’s physician network

             5 – Service areas and market shares

             6 – Provider locations to which Tandigm’s physicians/physician groups refer patients

             7 – Physician referral patterns

             8 – Business plans and Board presentations regarding Tandigm’s plans to expand or
              reduce services

             9 – Plans to add physicians or physician groups or to expand Tandigm’s network in
              Philadelphia or Montgomery counties

             13 – Commercial, managed Medicaid, and managed Medicare products in which
              Tandigm’s physicians/physician groups participate

             14 – Partnerships or JVs that Tandigm has with hospitals or health systems
           Case 2:20-cv-01113-GJP Document 78-6 Filed 06/05/20 Page 5 of 5
Richard Limburg, Esq.                           -4-                                     June 2, 2020


            15 – Incentives or disincentives provided to Tandigm’s physicians/physician groups

            16 – Incentives or disincentives provided to hospitals or health systems

            18 – Preferred providers to which Tandigm’s physicians/physician groups refer
             patients

            19 – Any of Tandigm’s physicians/physician groups that are designated as preferred
             providers by others

Of course, to the extent that any documents responsive to these specific requests happen to be
captured by the search strings above, we would expect them to be produced. Please let us
know if you have any comments regarding the proposed search strings and this approach to
document collection more generally.

        Finally, during our call yesterday, you referenced the possibility that, for many of
Jefferson’s documents requests, Tandigm may not have any responsive documents. Whether
or not that turns out to be the case, we expect Tandigm to conduct a reasonable search for
responsive information, and we believe that reaching an agreement on search terms and
custodians will facilitate that collection process.

                                             * * * * *

       Thank you again for your cooperation, and please let us know if you have any questions
regarding the items addressed above. Given the limited time for fact discovery, we would like to
move forward quickly with the collection and production of responsive documents. I look
forward to hearing back from you soon.


                                                   Very truly yours,

                                                   /s/ Paul H. Saint-Antoine

                                                   Paul H. Saint-Antoine


cc:    John L. Roach, Esq.
       Alison M. Agnew, Esq.
